         Case 1:20-cv-00242-BLW Document 2-3 Filed 05/20/20 Page 1 of 3




Amy A. Lombardo, ISB No. 8646
Alexandra L. Hodson, ISB No. 10631
PARSONS BEHLE & LATIMER
800 W. Main Street, Suite 1300
Boise, ID 83702
Telephone: (208) 562-4900
Facsimile: (208) 562-4901
Email: ALombardo@parsonsbehle.com
        AHodson@parsonsehle.com

Attorney for Plaintiff


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO

 DENA MORENO, an individual; ROBERT
 THOMAS, an individual; and NICHOLAS                      Case No. 1:20-cv-00242-BLW
 JONES FOR CONGRESS
                                                          DECLARATION OF ROBERT
                             Plaintiffs,                  THOMAS

 v.

 IDAHO SECRETARY OF STATE; and
 LAWERENCE DENNEY, in his official
 capacity as Secretary of State

                             Defendants.



        I, Robert Thomas, declare as follows:

        1.      I am an Idaho-registered voter and I live in Boise, Idaho. I make this declaration

based upon my own personal knowledge and can testify as to the truth of the statements contained

herein if called upon as a witness at the trial of this action.

        2.      Between May 17 and May 19, 2020, I made repeated attempts to request my

absentee ballot through the Idaho’s Secretary of State website. Every time I visited the site and

attempted to enter my information, the website had crashed and was non-responsive. Due to this

persistent problem, I was not able to request my absentee ballot by the May 19, 8 PM deadline



                                                    1
         Case 1:20-cv-00242-BLW Document 2-3 Filed 05/20/20 Page 2 of 3




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on May 20, 2020, at Boise, Idaho.




                                            /s/ Robert Thomas
                                            Robert Thomas




                                               2
        Case 1:20-cv-00242-BLW Document 2-3 Filed 05/20/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 20th day of May, 2020, a true and correct copy of the
within and foregoing instrument was served upon:



 Idaho Secretary of State                        U.S. Mail
 Elections and Administration                    Facsimile
 700 W. Jefferson Street, Room E205              Hand Delivery
 Boise, ID 83702                                 Overnight Delivery
                                                 Email Jason.Hancock@sos.idaho.gov



 Lawerence Denney, Secretary of State            U.S. Mail
 Idaho Secretary of State                        Facsimile
 Elections and Administration                    Hand Delivery
 700 W. Jefferson Street, Room E205              Overnight Delivery
 Boise, ID 83702                                 Email Jason.Hancock@sos.idaho.gov




                                         /s/ Amy A. Lombardo
                                         Amy A. Lombardo




                                           3
